464 N.W.2d 193 (1991)
236 Neb. 879
Paula E. ROBINSON, Appellant,
v.
Kenneth S. ROBINSON, Appellee.
No. 90-386.
Supreme Court of Nebraska.
January 4, 1991.
Frederick D. Stehlik and Jeffrey P. Heineman, of Stehlik, Klinker & Van Sant, Omaha, for appellant.
Clarence E. Mock, of Johnson and Mock, Oakland, for appellee.
*194 HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
The petitioner, Paula E. Robinson, has appealed from the judgment of the district court in a proceeding for the dissolution of a marriage. The assignments of error relate to the failure of the trial court to appoint a guardian ad litem for the minor child of the parties and to the award of the custody of the minor child to the respondent, Kenneth S. Robinson.
The appointment of a guardian ad litem for a minor child in a dissolution proceeding is a matter within the discretion of the trial court. Ritter v. Ritter, 234 Neb. 203, 450 N.W.2d 204 (1990). Matters of custody are initially entrusted to the discretion of the trial court, which matters, on appeal, will be reviewed de novo on the record and affirmed in the absence of an abuse of discretion. Parsons v. Parsons, 219 Neb. 736, 365 N.W.2d 841 (1985).
From our de novo review of the record, we find no abuse of discretion by the trial court. The judgment is, therefore, affirmed.
AFFIRMED.